Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00746-CV

                       UNITED SPECIALTY INSURANCE COMPANY,
                                      Appellant

                                                  v.

                               Alfonso CANTU and Ramiro Cantu,
                                          Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2018CVK000197D1
                            Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: February 27, 2019

VACATED AND DISMISSED

           On February 20, 2019, pursuant to Texas Rule of Appellate Procedure 42.1(a)(2), the

parties filed a joint motion asking this court to set aside the trial court’s September 19, 2018 and

September 25, 2018 summary judgment orders and dismiss this appeal. Attached to the parties’

joint motion is a Rule 11 agreement, which was separately filed in this court, reflecting the parties’

mutual agreement. Although the Rule 11 agreement references this court’s power to remand the

cause to the trial court, the joint motion requests dismissal rather than remand. Accordingly, we

grant the joint motion, vacate the trial court’s September 19, 2018 and September 25, 2018
                                                                                  04-18-00746-CV


summary judgment orders without regard to the merits, and dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(2). Further, because the parties’ joint motion and Rule 11 agreement do not reflect an

agreement with respect to costs of appeal, we tax costs of appeal against appellant. See TEX. R.

APP. P. 42.1(d).

                                                PER CURIAM




                                              -2-